PER CURIAM.
The motion to dismiss this appeal must he sustained because of the failure to file with the clerk of the court below, ,as required by rule 11 of this court (31 C. C. A. cxlvi., 90 Fed. cxlvi.), an assignment of errors until after the time had elapsed for taking the appeal. The appeal was prayed and allowed in open court immedi-*11arely upon the rendition of the decree sought to be brought under review, but no assignment of errors was filed until after the expiration of the 10 days within which an appeal from an order or decree in bankruptcy must be taken. The appeal is therefore dismissed.